*549Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered September 16, 2009, convicting defendant, after a jury trial, of failure to disclose the origin of a recording in the first degree, and sentencing her to a term of five years’ probation, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]), including its acceptance of a specially trained officer’s testimony that, before arresting defendant, he observed that the DVDs defendant was selling were counterfeit. Accordingly, the officer had probable cause for defendant’s arrest.
Defendant’s remaining suppression argument is unpreserved and we decline to review it in the interest of justice. We note that the People were never placed on notice of any need to develop the record (see People v Martin, 50 NY2d 1029 [1980]; People v Tutt, 38 NY2d 1011 [1976]) as to the particular issue defendant now raises. As an alternative holding, we find that the hearing record, and the reasonable inferences to be drawn therefrom, support the conclusion that the search of defendant’s bag was justified.
Concur — Gonzalez, P.J., Tom, Friedman and Kapnick, JJ.